This is a proceeding before the Industrial Commission against the employer, the Tennessee Mineral Products Corporation, and insurance carriers, for an award because of the contraction of an occupational disease — silicosis — while in the employment of the defendant corporation and engaged in the mining of feldspar. Inter alia, it involves questions of timely notice and independent contract. There was evidence to support the findings of fact by the Commission, upon which the liability of the defendants is declared, and we find no error in the conclusions of law, or in the judgment of the court below in affirming the award. Blevins v.Teer, ante, 135; Beach v. McLean, 219 N.C. 521, 14 S.E.2d 515.
The judgment is
Affirmed.